Appeal from an order of the Supreme Court at Special Term, entered February 15, 1979 in Schenectady County, which, inter alia, granted defendant’s motion to dismiss the complaint. Plaintiffs attempt to recover damages allegedly caused by a wrongful attachment granted during the course of a replevin action commenced by defendant must be rejected. Although it was decided that defendant was not entitled to an attachment in that action, the damages allegedly sustained by plaintiff were not proximately caused "by reason of the attachment” (CPLR 6212, subd [e]) since the court had ordered that the Sheriff retain possession of the merchandise until further court order. Moreover, the judgment, which was granted in defendant’s favor in the replevin action, determined that defendant had been entitled to possession of the merchandise at issue there (General Elec. Credit Corp. v Marcella’s Appliances Sales & Servs., 66 AD2d 927). We have examined the remaining allegations of the complaint and conclude that no causes of action are stated. Order affirmed, with costs. Greenblott, J. P., Main, Mikoll, Casey and Herlihy, JJ., concur.